CORRECTED EXAMINER’S AMENDMENT 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested and received in a telephone interview with T. Bryce Miller, Reg. No. 72,545 on August 9, 2022.
The amended claim is presented below in marked up form indicating the Examiner’s amendments being made to the claim. The claim being amended is original Claim 8, which has been renumbered Claim 5 after allowance.  Only the claim presented below is being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed July 6, 2022 and the Examiner’s Amendment issued July 20, 2022.

Please replace original Claim 8 as follows.  Replace:
“--Claim 8: The audio signal processing apparatus according to claim 6, wherein the delay parameter m is set to be an integer value obtained by multiplying the number of data points N by a ratio of equal to or more than 10% and less than 30%, and the window function is formed such that, a data value h(0) of a head of a window and a data value h(N-1) of a tail of the window are 0 when the data value of the window function is normalized by the maximum value, and a data value h(m) at a position shifted from the head to the tail by the delay parameter m is 0.8 or more.--”
With:
“--Claim 8: The audio signal processing apparatus according to claim 1, wherein the delay parameter m is set to be an integer value obtained by multiplying the number of data points N by a ratio of equal to or more than 10% and less than 30%, and the window function is formed such that, a data value h(0) of a head of a window and a data value h(N-1) of a tail of the window are 0 when the data value of the window function is normalized by the maximum value, and a data value h(m) at a position shifted from the head to the tail by the delay parameter m is 0.8 or more.--”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656